—Judgment, Supreme Court, New York County (Allen Alpert, J., at trial and sentence), rendered March 25, 1993, convicting appellant, after a jury trial, of two counts of robbery in the second degree and sentencing him as a persistent violent felony offender to terms of 20 years to life, unanimously modified as a matter of discretion and in the interest of justice, to reduce the sentence to terms of 15 years to life, and otherwise affirmed.
We find defendant’s sentence excessive and accordingly modify to the extent indicated. Concur—Sullivan, J. P., Rosenberger, Ellerin, Kupferman and Williams, JJ.